                                           Case 4:18-cv-07503-HSG Document 59 Filed 05/21/20 Page 1 of 18




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ANTHONY C. LUSTIG,                                 Case No. 18-cv-07503-HSG
                                   8                       Plaintiff,                         ORDER GRANTING IN PART AND
                                                                                              DENYING IN PART MOTION FOR
                                   9                 v.                                       DEFAULT JUDGMENT
                                  10       AZGEN SCIENTIFIC HOLDINGS PLC,                     Re: Dkt. No. 47, 48
                                  11                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13              Plaintiff Anthony Lustig (“Lustig”) filed a motion (“Motion”) for entry of default

                                  14   judgment against Defendant AzGen Scientific Holdings PLC (“AzGen”), Dkt. No. 47. Paul Gray

                                  15   and Luis Siemens, directors of AzGen, filed a purported opposition “pro se.”1 (“Opp.,” Dkt. No.

                                  16   53). The Court held a hearing on the motion on January 9, 2020. Dkt. No. 54. On January 16,

                                  17   2020, Plaintiff filed a supplemental memorandum in support of the Motion, as requested by the

                                  18   Court. (“Supp. Mot.,” Dkt. No. 55). Gray and Siemens filed a response to that supplemental

                                  19   memorandum, again purporting to act in a pro se capacity. (“Supp. Reply,” Dkt. No. 57). For the
                                       reasons set forth below, the Court GRANTS in part and DENIES in part the Motion.
                                  20

                                  21              BACKGROUND

                                  22         A.      Procedural Background
                                                  Plaintiff Lustig filed this action on December 13, 2018, alleging that AzGen breached its
                                  23
                                       employment contract with Plaintiff by failing to pay certain compensation, including an AzGen
                                  24
                                       stock award. AzGen, founded by Paul Gray, is a company that invests in life sciences and other
                                  25

                                  26
                                  27   1
                                        The Court cannot consider corporate pro se pleadings, since these officers were not sued and a
                                  28   corporation “may appear in the federal courts only through licensed counsel.” Rowland v.
                                       California Men’s Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 202 (1993).
                                            Case 4:18-cv-07503-HSG Document 59 Filed 05/21/20 Page 2 of 18




                                   1   emerging technologies in North America, Europe, and Asia. First Amended Complaint ¶ 7 (Dkt.

                                   2   No. 11, “AC”); Declaration of Anthony C. Lustig (Dkt. No. 47-2, “Lustig Decl.”) ¶ 4. AzGen is a

                                   3   corporation organized under the laws of Ireland, with its principal place of business in Dublin.

                                   4   AC ¶ 3. At the outset of this litigation, AzGen retained the law firm Duane Morris LLP (“Duane

                                   5   Morris”), and Duane Morris partner James S. Brown executed a Waiver of Service of Summons.

                                   6   Dkt. No. 12. The form provides that AzGen waives “any objections to the absence of a summons

                                   7   or of service.” Id. Duane Morris represented AzGen until March 22, 2019, when the Court

                                   8   allowed Duane Morris to withdraw due to AzGen’s failure to pay and insolvency issues. Dkt. No

                                   9   15 at 3; Dkt. No. 26.

                                  10               Upon AzGen being unable (or unwilling) to obtain new counsel, the Court allowed

                                  11   Plaintiff to seek entry of default, and the clerk entered default on April 24, 2019. Dkt. No. 34.

                                  12   Duane Morris then notified the Court on June 12, 2019 of its inability to comply with the Court’s
Northern District of California
 United States District Court




                                  13   order to electronically forward documents to AzGen because emails to the email addresses counsel

                                  14   could identify were bouncing back as undeliverable. Dkt. No. 36. The Court held a telephonic

                                  15   case management conference on July 24, 2019, and relieved Duane Morris of its obligation to

                                  16   serve AzGen. Dkt. No. 42.

                                  17          B.      Plaintiff’s Employment with AzGen
                                  18               AzGen hired Plaintiff in August 2017 to serve as its Chief Investment Officer. AC ¶ 8.

                                  19   The parties entered into a revised employment agreement on December 29, 2017, which set forth

                                  20   the conditions of Plaintiff’s employment. Id., Ex. A (“Agreement”). According to the Agreement,

                                  21   Plaintiff would be based in San Francisco, receive a daily rate of $1,000 per day worked

                                  22   ($250,000 yearly), be promptly reimbursed for approved travel expenses upon submission of

                                  23   receipts, be issued four million shares with a time dependent “Value Share” component, and

                                  24   receive an annual minimum potential bonus of $100,000 “based on the completion of defined

                                  25   milestones.” Id. at 5.2 AzGen’s board of directors approved the allotment for “4,000,000 ordinary

                                  26   shares … in the capital of [AzGen] for a relatively nominal consideration of €4,000.” AC ¶ 10.

                                  27

                                  28   2
                                           The page references to the Agreement refer to the ECF page numbers.
                                                                                          2
                                          Case 4:18-cv-07503-HSG Document 59 Filed 05/21/20 Page 3 of 18




                                   1           These shares were transferred to Lustig “in a single tranche” and without a requirement

                                   2   that the shares vest over time. Id. The 4,000,000 shares represented “10% of the issued share

                                   3   capital” of AzGen. Lustig Decl. ¶ 3, Ex. D. The Agreement also provided that the company may

                                   4   “terminate your consulting engagement on giving you not less than one months’ notice.” Id. This

                                   5   was subject to the following conditions: (1) if Plaintiff’s relationship with the company ended, the

                                   6   shares would come back to the company’s control, and “[d]epending on when or in what

                                   7   circumstances this may come to pass, different price considerations would apply”; (2) if Plaintiff

                                   8   left before 3 years of service starting from August 1, 2017, Plaintiff would receive only the market

                                   9   value for a portion of the shares (“Value Shares”) and the subscription price for the remainder; (3)

                                  10   the market value would be determined by a panel of three independent experts; (4) if Plaintiff was

                                  11   terminated by the Board by “reason of any fraud, dishonesty, gross negligence, willful

                                  12   misconduct, bad faith or failure to disclose a conflict of interest,” then Plaintiff had to retransfer all
Northern District of California
 United States District Court




                                  13   the shares in exchange for the subscription price; and (5) if Plaintiff was terminated by the

                                  14   company for any other reason other than improper behavior or a change in control, Plaintiff was

                                  15   obligated to retransfer all or some of the shares in exchange for a price “equal to their then

                                  16   ‘Market Value.’” Id. at 3. The number of “value shares” was to be determined by the number of

                                  17   months Plaintiff worked divided by 36, then multiplied by the four million shares. Id.

                                  18           On June 12, 2018, Defendant sent Plaintiff a letter terminating the Agreement, effective

                                  19   July 12, 2018. AC ¶ 15. The letter stated that Plaintiff acted in “bad faith and/or failed to disclose

                                  20   a conflict of interest in [his] dealings with CEEK VR,” and that Defendant “regards this as an

                                  21   Improper Behavior” for purposes of Plaintiff’s interest in the stock. Id. ¶ 16. According to the

                                  22   letter, Plaintiff was obligated to retransfer control of the 4,000,000 shares in exchange for the

                                  23   subscription price and not the market value. Id. Plaintiff alleges that there “is no truth to the

                                  24   allegation that Lustig acted in bad faith or failed to disclose a conflict of interest.” Id. ¶ 18.

                                  25           The AC alleges that AzGen breached the Agreement by failing to pay the following: (1)

                                  26   monthly salary from April 2018 through July 12, 2018 ($70,563), id. ¶ 21; (2) travel

                                  27   reimbursements in excess of $7,000, id. ¶ 22; (3) bonus in the amount of $100,000, id.; and (4)

                                  28   market value for 1,333,333.33 shares and subscription price for 2,666,666.67 shares, id. ¶ 12.
                                                                                           3
                                          Case 4:18-cv-07503-HSG Document 59 Filed 05/21/20 Page 4 of 18




                                   1   Based on the allegations of the complaint, Plaintiff brings breach of contract and California Labor

                                   2   Code claims. Id. ¶¶ 19–32.

                                   3             LEGAL STANDARD
                                   4             When a party has failed to plead or defend against a complaint, the clerk “must enter the

                                   5   party’s default.” Fed. R. Civ. P. 55(a). Following an entry of default, the Court may enter a

                                   6   default judgment upon request. Fed. R. Civ. P. 55(b)(2). However, the Court’s decision to enter a

                                   7   default judgment is “discretionary.” Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980).

                                   8   When default has been entered, the “factual allegations of the complaint, except those relating to

                                   9   the amount of damages, will be taken as true.” TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915,

                                  10   917–18 (9th Cir. 1987). In assessing a request for default judgment, the Court has an “affirmative

                                  11   duty” to examine its jurisdiction over “both the subject matter and the parties.” In re Tuli, 172

                                  12   F.3d 707, 712 (9th Cir. 1999). The Court must also determine whether service of process on the
Northern District of California
 United States District Court




                                  13   Defendant was proper. Craigslist, Inc. v. Naturemarket, Inc., 694 F. Supp. 2d 1039, 1054 (N.D.

                                  14   Cal. 2010); cf. Mason v. Genisco Tech. Corp., 960 F.2d 849, 851 (9th Cir. 1992) (holding default

                                  15   judgment invalid due to improper service, even where defendant had actual notice of the action).

                                  16             Upon determination of jurisdiction, the Court then evaluates the merits of the default

                                  17   judgment request based on seven factors (the “Eitel factors”): (1) the possibility of prejudice to

                                  18   Plaintiff; (2) the merits of Plaintiff's substantive claim; (3) the sufficiency of the complaint; (4) the

                                  19   sum of money at stake in the action; (5) the possibility of a dispute concerning material facts; (6)

                                  20   whether the default was due to excusable neglect; and (7) the strong policy underlying the Federal

                                  21   Rules of Civil Procedure favoring decisions on the merits. See Eitel v. McCool, 782 F.2d 1470,

                                  22   1471–72 (9th Cir. 1986).

                                  23             DISCUSSION
                                  24        A.      Jurisdiction and Service of Process
                                  25             In considering an entry of default judgment, a district court has an “affirmative duty” to

                                  26   examine its jurisdiction over “both the subject matter and the parties.” In re Tuli, 172 F.3d at 712.

                                  27   A court must also assess whether there was proper service of process on the defendant. Craigslist,

                                  28   Inc. v. Naturemarket, Inc., 694 F. Supp. 2d 1039, 1054 (N.D. Cal. 2010).
                                                                                           4
                                           Case 4:18-cv-07503-HSG Document 59 Filed 05/21/20 Page 5 of 18



                                                        Personal Jurisdiction3
                                   1
                                               Plaintiff contends that the Court has specific jurisdiction over AzGen. Mot. at 7. In
                                   2
                                       determining whether specific jurisdiction exists for contract claims, the Ninth Circuit applies a
                                   3
                                       three-part test: “1) the nonresident defendant must have purposefully availed himself of the
                                   4
                                       privilege of conducting activities in the forum by some affirmative act or conduct; 2) plaintiff’s
                                   5
                                       claim must arise out of or result from the defendant’s forum-related activities; and 3) exercise of
                                   6
                                       jurisdiction must be reasonable.” Roth v. Garcia Marquez, 942 F.2d 617, 620-621 (9th Cir. 1991)
                                   7
                                       (citations omitted).
                                   8
                                               The Court is satisfied that it has specific personal jurisdiction over Defendant. Plaintiff
                                   9
                                       contends that the parties agreed that the jurisdiction of his employment Agreement would be
                                  10
                                       California, Lustig Decl. ¶ 5; his role was based in California, id. ¶ 9; Plaintiff was involved in
                                  11
                                       negotiations which involved investments in two California-based companies, id. ¶ 10; Mr.
                                  12
Northern District of California




                                       Siemens (a director of AzGen) flew to California in connection with these investments and met
 United States District Court




                                  13
                                       with Plaintiff on several occasions, id. ¶ 10; and Plaintiff met with Mr. Gray (another director of
                                  14
                                       AzGen) in California, id. ¶ 11. These contacts satisfy the Roth test, as they reflect purposeful
                                  15
                                       availment of the privileges of conducting activities in California, the alleged misconduct arose out
                                  16
                                       of activities related to Plaintiff’s employment in California, and the exercise of personal
                                  17
                                       jurisdiction is reasonable. Burger King v. Rudzewicz, 471 U.S. 462, 473 (1985) (parties who
                                  18
                                       “reach out beyond one state and create continuing relationships and obligations with citizens of
                                  19
                                       another state are subject to regulation and sanctions in the other state for the consequences of their
                                  20
                                       activities.”).
                                  21
                                                        Service of Process
                                  22
                                               “Service of process is the mechanism by which the court [actually] acquires” the power to
                                  23
                                       enforce a judgment against the defendant’s person or property. In other words, service of process
                                  24
                                       is the means by which a court asserts its jurisdiction over the person.” S.E.C. v. Ross, 504 F.3d
                                  25

                                  26   3
                                         Plaintiff alleges that the Court has subject matter jurisdiction over the action based on diversity
                                  27   jurisdiction. Mot. at 6. Plaintiff is a citizen of California, and Defendant is a company organized
                                       under the laws of Ireland with its principal place of business in Ireland. The amount in
                                  28   controversy exceeds $75,000. The Court is satisfied that it has subject matter over this action
                                       based on diversity of citizenship under 28 U.S.C. § 1332.
                                                                                           5
                                         Case 4:18-cv-07503-HSG Document 59 Filed 05/21/20 Page 6 of 18




                                   1   1130, 1138 (9th Cir. 2007) (citation and quotations omitted) (emphasis in original). Without

                                   2   proper service, the Court “has no power to render any judgment against the defendant’s person or

                                   3   property unless the defendant has consented to jurisdiction or waived the lack of process.” Id. at

                                   4   1138–39. Under Federal Rule of Civil Procedure 55(b)(2), “[i]f the party against whom a default

                                   5   judgment is sought has appeared personally or by a representative, that party or its representative

                                   6   must be served with written notice of the application at least 7 days before the hearing.” Fed. R.

                                   7   Civ. P. 55(b)(2). “The failure to provide 55(b)(2) notice, if the notice is required, is a serious

                                   8   procedural irregularity that usually justifies setting aside a default judgment or reversing for the

                                   9   failure to do so.” Wilson v. Moore & Assocs., Inc., 564 F.2d 366, 369 (9th Cir. 1977) (citations

                                  10   omitted). “Although written notice is contemplated, it need not necessarily be in any particular

                                  11   form.” Id. “‘The major consideration is that the party is made aware that a default judgment may

                                  12   be entered against him.’” Id. (quoting 10 C. Wright & A. Miller, Federal Practice and Procedure §
Northern District of California
 United States District Court




                                  13   2687).

                                  14            The Ninth Circuit has held the key inquiry is whether “the party in default has thereby

                                  15   demonstrated a clear purpose to defend the suit.” In re Roxford Foods, Inc., 12 F.3d 875, 879 (9th

                                  16   Cir. 1993). Under that approach, “informal contacts” between the parties have also sufficed in

                                  17   some situations. Id. In H. F. Livermore Corp. v. Aktiengesellschaft Gebruder Loepfe, 432 F.2d

                                  18   689 (D.C. Cir. 1970), the “benchmark case in respect to Rule 55(b)(2),” see Wilson, 564 F.2d at

                                  19   369, the parties engaged in written and oral settlement discussions for days before plaintiff filed a

                                  20   motion for default. Livermore, 432 F.2d at 691–92. The Livermore court held that the

                                  21   defendant’s attempts to achieve a settlement “demonstrated a clear purpose to defend the suit,”

                                  22   and these discussions were sufficient to find that the defendant “appeared” in the action for

                                  23   purposes of Rule 55(b)(2). Id.

                                  24            At the January 9, 2020 hearing, the Court requested supplemental briefing as to whether

                                  25   Rule 55(b)(2) notice is required under Roxford. Plaintiff contends that Rule 55(b)(2) does not

                                  26   require service of the Motion because AzGen has not appeared or demonstrated a clear purpose to

                                  27   defend Lustig’s claims. Supp. Mot. at 2. In Roxford, the Ninth Circuit held that an appearance

                                  28   requiring Rule 55(b)(2) notice “‘need not necessarily be a formal one,’” and that an appearance
                                                                                          6
                                         Case 4:18-cv-07503-HSG Document 59 Filed 05/21/20 Page 7 of 18




                                   1   may be “‘one involving a submission or presentation to the court.” 12 F.3d at 879 (quoting

                                   2   Wilson, 564 F.2d at 369). The Ninth Circuit found that “up to the time that [plaintiffs] filed for

                                   3   entry of default, they were aware that the [defendant] was attempting to procure counsel,” and that

                                   4   once defendant did retain counsel, “no notice concerning the [] proceeding was ever sent to the

                                   5   [defendant] or his counsel.” Id.; see also id. at 881 (“Several hearings were set in the underlying

                                   6   bankruptcy proceeding during the period from May to October of 1990, but were continued for the

                                   7   express purpose of allowing the [defendant] to obtain counsel.”).

                                   8          Similarly, in Wilson, the Ninth Circuit affirmed that Rule 55(b)(2) notice is not required

                                   9   where there was “no clear purpose” by defendant to defend the action after its representative wrote

                                  10   a letter to the district court objecting to the complaint, but did not hire an attorney to make an

                                  11   appearance. 564 F.2d at 367. In response, plaintiff’s counsel suggested that the representative

                                  12   “retain an attorney to represent [his] interests,” because the defendant “will be in default if it does
Northern District of California
 United States District Court




                                  13   not file a timely answer to the Complaint and Summons.” Id. The Ninth Circuit found this

                                  14   warning sufficient to support default judgment without further notice to defendant. Id. at 368.

                                  15          Plaintiff contends that AzGen has not demonstrated a clear purpose to defend this action,

                                  16   and the Court agrees. AzGen was represented by counsel until its attorneys withdrew, after which

                                  17   time AzGen decided not to hire new counsel. AzGen undoubtedly received actual notice of the

                                  18   summons and complaint, Dkt. No. 5, and AzGen’s prior counsel signed the form on behalf of

                                  19   AzGen waiving service and acknowledging that if AzGen failed to file an answer or Rule 12

                                  20   motion, a “default judgment will be entered against me or the entity I represent.” Dkt. No. 12;

                                  21   Dkt. No. 47-1, Declaration of Jeffrey Banchero (“Banchero Decl.”), Ex. H. Further, in granting

                                  22   Duane Morris’s motion to withdraw, the Court directed AzGen “to obtain new counsel within 30

                                  23   days of this Order,” or else the Court would “be inclined to allow Plaintiff’s counsel to seek entry

                                  24   of a default and a default judgment.” Dkt. No. 26 at 3 (citing Emp. Painters’ Trust v. Ethan

                                  25   Enters., Inc., 480 F.3d 993, 998 (9th Cir. 2007) (affirming entry of a default judgment where the

                                  26   corporate defendant had failed to obtain substitute counsel); see also U.S. v. High Country Broad.

                                  27   Co., Inc., 3 F.3d 1244, 1245 (9th Cir. 1993) (same)). The Court directed Duane Morris “to accept

                                  28   service of papers for forwarding to AzGen” “during this period” “unless and until AzGen appears
                                                                                          7
                                         Case 4:18-cv-07503-HSG Document 59 Filed 05/21/20 Page 8 of 18




                                   1   by other counsel” Id. (citing Civil L.R. 11-5(b);

                                   2          Although AzGen had its lawyers in Ireland send a letter to Plaintiff stating that AzGen

                                   3   “instructed its California attorneys to challenge any proceedings that are brought on [Plaintiff’s]

                                   4   behalf in the California courts on the grounds of lack of jurisdiction and forum non conveniens,”

                                   5   Banchero Decl., Ex. I, AzGen never did so, through either the original lawyers or newly-retained

                                   6   lawyers. None of these facts suggests “informal contacts between the parties” demonstrating a

                                   7   “clear purpose” on AzGen’s behalf to make an appearance and defend plaintiff’s claims. Roxford,

                                   8   12 F.3d at 879. All told, Defendant received a number of warnings about the consequences of not

                                   9   filing an answer or otherwise responding, and the Court is satisfied that those notifications,

                                  10   combined with AzGen’s refusal to obtain new counsel, constitute grounds to authorize default

                                  11   judgment without Rule 55(b)(2) notice. See, e.g., Franchise Holding II, LLC v. Huntington

                                  12   Restaurants Group, Inc., 375 F.3d 922, 926 (9th Cir. 2004) (affirming district court’s refusal to
Northern District of California
 United States District Court




                                  13   vacate default judgment where defendant was “on notice” that plaintiff “would pursue litigation”

                                  14   and “nevertheless failed to file anything with the district court” until after defendant began

                                  15   collecting on judgment); Direct Mail Specialists, Inc. v. Eclat Computerized Technologies, Inc.,

                                  16   840 F.2d 685, 689-690 (9th Cir. 1988) (affirming district court’s refusal to vacate default

                                  17   judgment where defendant, during settlement discussions, said he would refer matter to attorney

                                  18   but failed to appear, and defendant had “actual notice of the summons and complaint” and

                                  19   “presumably was well aware of the dangers of ignoring service of process”).

                                  20          In any event, even if the Court were to find that Defendant did appear, Plaintiff sufficiently

                                  21   completed service under Rule 5 of the Federal Rules of Civil Procedure by sending a copy of these

                                  22   motion papers to AzGen’s last known corporate address in Ireland, and to its corporate Secretary.

                                  23   Banchero Decl. ¶ 14. The requirements of Rule 4 were satisfied when AzGen waived service of

                                  24   process. See Brockmeyer v. May, 282 F.3d 798, 807 (9th Cir. 2004) (“Waiver of service under

                                  25   Rule 4(d) is valid for both domestic and foreign defendants.”). Rule 5—and Rule 55(b)(2)—only

                                  26   require service of the Motion by mailing to AzGen’s last known address, and do not have the same

                                  27   notice requirements as Rule 4. See Trade Well International v. United Central Bank, 825 F.3d

                                  28   854, 860 (7th Cir. 2016) (differentiating between Rule 4 service under the Hague Convention, and
                                                                                           8
                                         Case 4:18-cv-07503-HSG Document 59 Filed 05/21/20 Page 9 of 18




                                   1   Rule 5(b)(2)(C) service of default judgment, which is sufficient upon mailing to the last known

                                   2   address); In re Advance Watch, 587 B.R. 598, 604-05 (Bankr. S.D.N.Y. 2018) (“Rule 5 does not

                                   3   distinguish between domestic and foreign defendants, such that Rule 5(b) also applies to service of

                                   4   judicial documents other than the summons and complaint to foreign defendants … Accordingly,

                                   5   service of the [motion for default judgment] on [foreign corporation] is adequate if those

                                   6   documents are mailed to [foreign corporation’s] last known address.”).

                                   7             On November 25, 2019—ten days after Lustig served the motion for entry of default

                                   8   judgment by mailing the pleading to AzGen’s address in Ireland—Paul Gray and Luis Siemens,

                                   9   founding shareholders and officers of AzGen, filed a document with the Court entitled

                                  10   “Praecipe/Notice of Filing and Relief Request.” Dkt. No. 52. Four days later, on November 29,

                                  11   Gray and Siemens also filed a document entitled “Opposition to Plaintiff’s Motion for Default

                                  12   Judgment.” Dkt. No. 53. While these individuals cannot act “pro se” to represent AzGen in this
Northern District of California
 United States District Court




                                  13   case as a matter of law, the filings further suggest that the company received actual notice of the

                                  14   Motion, which is the primary consideration regarding the entry of default judgment. See, e.g.,

                                  15   Meadows v. Dominican Republic, 817 F.2d 517, 521 (9th Cir. 1987) (affirming denial of motion to

                                  16   vacate default judgment because defendant received “actual or constructive notice of the filing of

                                  17   the action and failed to answer”); C. Wright, A. Miller & M. Kane, Federal Practice and Procedure

                                  18   § 2687 (2016) (“Notice of an application for the entry of a default judgment need not be in any

                                  19   particular form. The major consideration is that the party is made aware that a default judgment

                                  20   may be entered against him”). Accordingly, the Court is satisfied that if notice was required, that

                                  21   requirement was sufficiently met by mailing the Motion to AzGen’s last known address.

                                  22        B.      The Eitel Factors
                                  23             Once the Court finds that notice was sufficient, the Court must then evaluate the merits of

                                  24   the default judgment request based on the seven Eitel factors. See Eitel, 782 F.2d at 1471–72.

                                  25                      Possibility of Prejudice to Plaintiff
                                  26             First, the Court must consider the possibility of prejudice to Plaintiff. Id. at 1471. A

                                  27   plaintiff may be prejudiced when, in the absence of a default judgment, plaintiff would be left with

                                  28   no “other recourse for recovery.” PepsiCo, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1177
                                                                                           9
                                         Case 4:18-cv-07503-HSG Document 59 Filed 05/21/20 Page 10 of 18




                                   1   (C.D. Cal. 2002). Courts have found prejudice when a defendant has failed to appear or defend

                                   2   against a suit, and plaintiff could not otherwise seek relief. See, e.g., id.; Fulton v. Bank of Am.,

                                   3   N.A., No. 2:16-cv-04870, 2016 WL 7156440, at *3 (C.D. Cal. Dec. 6, 2016).

                                   4          Lustig has no other reasonable or effective remedy to obtain his salary or payment for

                                   5   stock. Lustig resides in California, and contends that he does not have the resources to bring an

                                   6   action against AzGen in Ireland. Lustig Decl. ¶ 21. Because Defendant has failed to defend

                                   7   against this suit, Plaintiff would be prejudiced absent a default judgment because it would have no

                                   8   “other recourse for recovery.” See PepsiCo., 238 F. Supp. 2d at 1177.

                                   9                    Merits of Plaintiff’s Substantive Claim and Sufficiency of the Complaint
                                  10          The second and third Eitel factors consider the merits and sufficiency of Plaintiff’s claims.

                                  11   These two factors are often analyzed together, and require courts to consider whether a plaintiff

                                  12   has “state[d] a claim on which [it] may recover.” Id. at 1175. With the exception of facts relating
Northern District of California
 United States District Court




                                  13   to damages, courts must take as true all other factual allegations pled in the complaint. TeleVideo

                                  14   Sys., Inc., 826 F.2d at 917–18. Of all the Eitel factors, courts often consider the second and third

                                  15   factors to be “the most important.” Sanrio, Inc. v. Jay Yoon, No. 5:10-CV-05930 EJD, 2012 WL

                                  16   610451, at *4 (N.D. Cal. Feb. 24, 2012); see also Fulton, 2016 WL 7156440, at *5. Plaintiff

                                  17   brings the following three claims against Defendant: (1) breach of contract; (2) nonpayment of

                                  18   wages and other compensation in violation of California Labor Code Section 201(a); and (3)

                                  19   waiting time penalties under California Labor Code Section 203(a).

                                  20                    a. Breach of Contract (First Cause of Action)
                                  21          Lustig has alleged facts sufficient to establish breach of contract. Under California law,

                                  22   the elements of breach of contract are: “(1) existence of the contract; (2) plaintiff’s performance or

                                  23   excuse for nonperformance; (3) defendant’s breach; and (4) damages to plaintiff as a result of the

                                  24   breach.” CDF Firefighters v. Maldonado, 158 Cal. App. 4th 1226, 1239 (2008). Plaintiff alleged

                                  25   facts demonstrating that he performed under the Agreement, AC ¶ 20; Defendant breached the

                                  26   agreement by not paying his salary and reimbursing his expenses from April through May 2018,

                                  27   id. ¶¶ 13–14, 21; and Plaintiff suffered resulting damages, id. ¶ 22.

                                  28          The parties entered into the employment Agreement dated December 29, 2017. Id. ¶ 9.
                                                                                         10
                                         Case 4:18-cv-07503-HSG Document 59 Filed 05/21/20 Page 11 of 18




                                   1   Lustig performed his obligations under the Agreement, serving as AzGen’s Chief Investment

                                   2   Officer, submitting itemized invoices to AzGen for payment, and making the subscription

                                   3   payment for his shares of AzGen stock. Id. ¶ 20. AzGen breached the contract by refusing to pay

                                   4   Lustig’s salary for the period from April 1 to July 12, 2018—the last day of the thirty-day notice

                                   5   period provided for in his employment agreement. Id. ¶ 21. Lustig’s annual salary was $250,000

                                   6   a year, and three months and 12 days of salary amounts to $70,563. Id. ¶ 22. AzGen also agreed

                                   7   to reimburse him for pre-approved travel expenses ($8,638.72, Lustig Decl. ¶14); pay him a

                                   8   $100,000 bonus (AC ¶ 22); and pay him the value of his shares of AzGen stock. Id.

                                   9          Regarding his bonus, the Agreement says that Plaintiff is entitled to earn an “annual

                                  10   minimum potential bonus of US $100,000 based on completion of defined milestones.”

                                  11   Agreement at 5; AC ¶ 9. While the AC does not plead that Plaintiff completed “defined

                                  12   milestones” such that he is entitled to this bonus, Plaintiff’s declaration states that he met with
Northern District of California
 United States District Court




                                  13   Gray “regularly,” they agreed to certain listed milestones, and he completed those milestones.

                                  14   Lustig Decl. ¶ 12. Based on this Declaration, the Court is satisfied that Plaintiff has provided

                                  15   evidence that Defendant breached its contract with respect to his bonus.

                                  16          For his shares entitlement, Plaintiff alleges that he is entitled to the market value of one-

                                  17   third of four million shares. Although the Board terminated Plaintiff for “improper behavior,”

                                  18   Plaintiff contends that there was “no truth” to this allegation, and that it was “wholly pretextual.”

                                  19   AC ¶ 18. Plaintiff also alleges that at no time prior to June 12, 2018, when Lustig received the

                                  20   lawyer’s letter terminating his employment, did AzGen inform him that the company considered

                                  21   any of his actions to have been improper or in bad faith. Id. ¶ 17. This is sufficient to allege that

                                  22   the termination should have been subject to the clause in the Agreement under which Plaintiff

                                  23   would be entitled to the market value of his value shares and the subscription price for the

                                  24   remainder shares. Accordingly, Plaintiff has alleged sufficient facts to state a claim for breach of

                                  25   contract.

                                  26
                                  27

                                  28
                                                                                         11
                                         Case 4:18-cv-07503-HSG Document 59 Filed 05/21/20 Page 12 of 18



                                                        b. Nonpayment of Wages and Waiting Time Penalties Under California Labor
                                   1                       Code §§ 201(a), 203 (Second and Third Cause of Action)
                                   2          California Labor Code Section 201(a) provides that “[i]f an employer discharges an

                                   3   employee, the wages earned and unpaid at the time of the discharge are due and payable

                                   4   immediately.” Cal. Lab. Code § 201(a). Where violations of Section 201(a) exist, Section 203

                                   5   provides that “the wages of the employee shall continue as a penalty from the due date thereof at

                                   6   the same rate until paid or until an action therefor is commenced; but the wages shall not continue

                                   7   for more than 30 days.” Id. § 203(a). Under California law, “once a plaintiff comes forward with

                                   8   evidence that he provided services for an employer, the employee has established a prima facie

                                   9   case that the relationship was one of employer/employee.” Narayan v. EGL, Inc., 616 F.3d 895,

                                  10   900 (9th Cir. 2010).

                                  11          Here, Plaintiff alleges that he served as the Chief Investment Officer for Defendant from

                                  12   August 1, 2017 through July 12, 2018. AC ¶ 12. The AC pleads that he was not paid for his
Northern District of California
 United States District Court




                                  13   salary or reimbursed for his travel expenses from April 2018 through July 12, 2018. Id. ¶ 13.

                                  14   Accordingly, Plaintiff has alleged that AzGen violated Section 201(a) and is owed waiting time

                                  15   penalties under California Labor Code Section 203(a).

                                  16                    Damages in Relation to Conduct
                                  17          Under the fourth Eitel factor, the Court must consider the amount of money at stake in

                                  18   relation to the seriousness of Defendant’s conduct. Eitel, 782 F. 2d at 1471. Plaintiff in this case

                                  19   seeks compensatory and general damages, waiting time penalties under Section 203(a),

                                  20   prejudgment interest, as well as reasonable attorneys’ fees and costs. AC, Prayer for Relief. In

                                  21   general, default judgment “is disfavored when a large amount of money is involved or

                                  22   unreasonable in light of the potential loss caused by the defendant’s actions.” Omni Fin., LLC v.

                                  23   Glob. Petroleum, LLC, No. 19-CV-00031-BLF, 2019 WL 5626631, at *4 (N.D. Cal. Oct. 31,

                                  24   2019) (citation and quotations omitted). “However, even where the amount of money at issue is

                                  25   substantial, ‘this factor does not significantly weigh against granting default judgment’ if the

                                  26   amount sought ‘is consistent with that to which [the p]laintiff is entitled by law.’” Id. (citation

                                  27   omitted and alterations in original).

                                  28          Plaintiff here seeks unpaid wages in the amount of $70,563, waiting time penalties of
                                                                                         12
                                         Case 4:18-cv-07503-HSG Document 59 Filed 05/21/20 Page 13 of 18




                                   1   $20,833, travel expenses of $8,638.72, an annual bonus of $100,000, and $1,000,000 for the

                                   2   stock’s value. The wages appear correctly calculated, and Plaintiff corroborates the $8,638.72

                                   3   amount with supporting evidence. See Lustig Decl., Ex. E (email from Plaintiff to Mr. Gray on

                                   4   May 31, 2018 attaching an expense reconciliation). Although Plaintiff did not work for an entire

                                   5   year, based on his declaration, Plaintiff states that he completed the milestones, and is entitled to

                                   6   the $100,000 bonus. Id. ¶ 12. For waiting time penalties, the maximum penalty is wages for 30

                                   7   days, which is approximately $20,833 (one month of his salary). See Cal. Lab. Code § 203(a).

                                   8   The total amount for wages, travel expenses, waiting time penalty, and the bonus is approximately

                                   9   $200,034.72.

                                  10          Calculating the proper value of the shares is less streamlined. Plaintiff contends that the

                                  11   value of his AzGen stock is $1,000,000. Mot. at 18. Plaintiff calculates this based on the

                                  12   Agreement, whereby the 4,000,000 shares represent approximately 10% of the issued share capital
Northern District of California
 United States District Court




                                  13   of Defendant. Agreement at 2. Based on representations that AzGen made about its investments,

                                  14   and based on declarations from two of AzGen’s portfolio companies representing how much

                                  15   AzGen invested in them, Plaintiff estimates a total valuation amount for AzGen of $30,000,000

                                  16   (which counsel says is a “conservative estimate”). Mot. at 18–19; see also Lustig Decl. ¶ 19 , Ex.

                                  17   F (Mr. Gray telling Plaintiff that AzGen had “$30 million ‘in the bank’ and could have $150

                                  18   million ‘if [they]’ draw down”). 10% of that is $3,000,000, and since Plaintiff contends he is

                                  19   entitled to 1/3 of the shares at market value, Plaintiff claims he is entitled to $1,000,000 for the

                                  20   value of his shares. Mot. at 19.

                                  21          The Court accepts Plaintiff’s point that it is difficult to establish precise figures when

                                  22   Defendant is not cooperative. See Taylor Made Golf Co. v. Carsten Sports, Ltd., 175 F.R.D. 658,

                                  23   663 (S.D. Cal. 1997) (“[p]roof of actual damages or profits is not necessary, as ‘it will be enough

                                  24   if the evidence shows the extent of the damages as a matter of just and reasonable inference,

                                  25   although the result be only approximate.’”) (citation and quotations omitted). And the Court has

                                  26   no reason to doubt that Mr. Gray told Plaintiff that Defendant had $30 million in the bank and

                                  27   could access up to $150 million, even if the corroborating text message is not very legible. Lustig

                                  28   Decl. ¶ 19 , Ex. F. Plaintiff also states that “AzGen has claimed ‘spheres of influence across the
                                                                                         13
                                           Case 4:18-cv-07503-HSG Document 59 Filed 05/21/20 Page 14 of 18




                                   1   globe’ and a ‘thriving ecosystem of patents, technologies, and companies, including a life-science

                                   2   company with a $1 billion portfolio.’” Mot. at 19 (citing Lustig Decl. ¶ 17; Banchero Decl. ¶ 9,

                                   3   Ex. N) (emphasis in original). Plaintiff supports these contentions using a number of sources in an

                                   4   attempt to show AzGen’s substantial value. See id.

                                   5           However, a market equity valuation of $30,000,000 for a now dissolved and insolvent

                                   6   company is untethered to any inference that the Court may reasonably draw. That valuation is not

                                   7   supportable given that AzGen went insolvent, dissolved, and could not even pay its own counsel.4

                                   8   While the Court understands that Defendant did not respond to discovery seeking information

                                   9   about its finances or capitalization, more than a blurry text message and declarations about

                                  10   AzGen’s potential holdings are necessary for the Court conclude that the value of an insolvent and

                                  11   dissolved corporation is $30 million.

                                  12                     Possibility of Dispute Concerning Material Facts
Northern District of California
 United States District Court




                                  13           The fifth Eitel factor examines the “possibility of dispute as to any material facts in the

                                  14   case.” PepsiCo, Inc., 238 F. Supp. 2d at 1177. “Upon entry of default, all well-pleaded facts in

                                  15   the complaint are taken as true, except those relating to damages.” Philip Morris USA, 219 F.R.D.

                                  16   494, 500 (C.D. Cal. 2003) (citing TeleVideo Sys., Inc., 826 F.2d at 917–18). However, where a

                                  17   plaintiff fails to adequately plead a legal claim, this factor “is either neutral or disfavors default

                                  18   [judgment].” Fulton, 2016 WL 7156440, at *5 (citing Stuckey v. Lucas, No. 3:11-cv-05196, 2012

                                  19   WL 5948959, at *4 (N.D. Cal. Sept. 12, 2012)). As discussed above, Plaintiff has sufficiently

                                  20   pled breach of contract and violations of the California Labor Code based on failure to pay the

                                  21   salary and reimburse travel expenses. This factor thus weighs in favor of entry of default.

                                  22                     Default Due to Excusable Neglect
                                  23           The sixth Eitel factor considers the possibility that Defendant’s default resulted from

                                  24   excusable neglect. PepsiCo, Inc., 238 F. Supp. 2d at 1177. Courts have found that where

                                  25   defendant was “properly served with the complaint, the notice of entry of default, as well as the

                                  26   paper in support of the [default judgment] motion,” there is no evidence of excusable neglect.

                                  27
                                       4
                                  28    The cases cited by Plaintiff in its Motion for support are unavailing, as none involved the
                                       valuation of the equity of an insolvent and dissolved corporation. See Mot. at 19-21.
                                                                                         14
                                         Case 4:18-cv-07503-HSG Document 59 Filed 05/21/20 Page 15 of 18




                                   1   Shanghai Automation Instrument Co. v. Kuei, 194 F. Supp. 2d 995, 1005 (N.D. Cal. 2001).

                                   2             It seems that Defendant did not respond to Plaintiff’s complaint because it decided not to

                                   3   retain new counsel (apparently because it believed, or wanted to portray, that it could not afford to

                                   4   do so). As there is no evidence that Defendant’s failure to appear is due to excusable neglect, this

                                   5   factor weighs in favor of granting default judgment.

                                   6                      Strong Policy Favoring Decisions on the Merits
                                   7             The seventh Eitel factor emphasizes that “[c]ases should be decided upon their merits

                                   8   whenever reasonably possible.” Eitel, 782 F. 2d at 1472. While this preference does not preclude

                                   9   a court from granting default judgment, see PepsiCo, 238 F. Supp. 2d at 1177, the general rule is

                                  10   that “default judgments are ordinarily disfavored.” Eitel, 782 F. 2d at 1472. Deciding the case on

                                  11   the merits is nearly impossible where a party refuses to participate. This factor thus weighs

                                  12   against, but does not preclude, entry of default judgment.
Northern District of California
 United States District Court




                                  13                                                     ***

                                  14             In sum, the majority of the Eitel factors favor default judgment against Defendant.

                                  15             REMEDIES
                                  16             After determining that the Eitel factors favor the entry of default judgment, the Court must

                                  17   look to the relief Plaintiff is seeking. Under Federal Rule of Civil Procedure 54(c), a “default

                                  18   judgment must not differ in kind from, or exceed in amount, what is demanded in the pleadings.”

                                  19   Fed. R. Civ. P. 54(c).

                                  20        A.      Damages
                                  21             In determining damages, “a court can rely on the declarations submitted by the plaintiff.”

                                  22   DR JKL Ltd. v. HPC IT Education Ctr., 749 F. Supp. 2d 1038, 1046 (N.D. Cal. 2010). “Rule 55

                                  23   does not require the court to conduct a hearing on damages, as long as it ensures that there is an

                                  24   evidentiary basis for the damages awarded in the default judgment.” Hernandez v. Martinez, No.

                                  25   12-CV-06133-LHK, 2014 WL 3962647, at *9 (N.D. Cal. Aug. 13, 2014).

                                  26             For breach of contract and unpaid wages pursuant to Labor Code Section 201(a), Lustig

                                  27   has demonstrated damages in the amount of $70,563. Under the third claim—request for a

                                  28   waiting time penalty under Labor Code Section 203(a)—Lustig is entitled to an additional 30
                                                                                          15
                                         Case 4:18-cv-07503-HSG Document 59 Filed 05/21/20 Page 16 of 18




                                   1   days’ wages—i.e., $20,833 (1/12 x $250,000, his annual salary). The Revised Contract provides

                                   2   that AzGen “will promptly reimburse for your approved travelling expenses upon submission of a

                                   3   proper monthly report and receipts.” Lustig Decl. ¶7 & Ex. D. Labor Code Section 2802 also

                                   4   requires an employer to reimburse an employee for business expenses. Lustig completed an

                                   5   expense reconciliation, and sent the reconciliation to Mr. Gray on May 31, 2018—before AzGen

                                   6   terminated his employment. Id. ¶14 & Ex. E. This demonstrates that Lustig spent $8,638.72 in

                                   7   approved business expenses, which AzGen did not pay. Id. The Agreement also calls for an

                                   8   annual bonus of $100,000 “based on completion of defined milestones,” which, as discussed

                                   9   above, the Court finds Plaintiff satisfied. The total amount for wages, travel expenses, waiting

                                  10   time penalty, and the bonus is $200,034.72, and the Court finds Plaintiff is entitled to this amount.

                                  11             Lastly, as discussed above, the Court disagrees that Lustig is entitled to $1,000,000 for the

                                  12   value of the shares. A market equity valuation of $30,000,000 for a dissolved and insolvent
Northern District of California
 United States District Court




                                  13   corporation is untethered to any reasonable inference, and more is needed to adequately estimate

                                  14   the value of Plaintiff’s shares. Because Plaintiff has not provided adequate evidence to give the

                                  15   Court the reasonable ability to value his shares, the Court, in its discretion, declines to award any

                                  16   amount for the shares.

                                  17        B.      Prejudgment Interest
                                  18             Plaintiff also seeks prejudgment interest under California Civil Code Section 3289. Under

                                  19   Section 3289, a court must “award interest on all due and unpaid wages” at a rate of 10% per year.

                                  20   Cal. Civ. Code § 3289(b). Waiting time penalties do not fall under this category. Andrade v.

                                  21   Arby’s Rest. Grp., Inc., 225 F. Supp. 3d 1115, 1141 (N.D. Cal. 2016) (citations omitted). “‘The

                                  22   purpose of prejudgment interest is ... to make the plaintiff whole as of the date of the injury,’ not

                                  23   to punish or disincentivize an employer from wrongdoing.” Id. (citation omitted).

                                  24             Plaintiff calculates pre-judgment interest as of the last day of Lustig’s employment, July

                                  25   12, 2018. As of the date of the hearing on the Motion, January 9, 2020, pre-judgment interest

                                  26   amounts for salary, expenses, waiting-time, and the annual bonus amounted to $29,923—i.e.,

                                  27   interest accruing for one year and 181 days (July 12, 2018, to January 9, 2020). Interest will

                                  28   accrue at $54.80 a day from January 6, 2020, until judgment is entered. The Court agrees that
                                                                                          16
                                           Case 4:18-cv-07503-HSG Document 59 Filed 05/21/20 Page 17 of 18




                                   1   Plaintiff is entitled to prejudgment interest on those amounts.5

                                   2         C.      Attorneys’ Fees and Costs
                                   3              Plaintiff requests attorneys’ fees in the amount of $180,625.50 and costs in the amount of

                                   4   $1,506.40. Labor Code Section 218.5 provides that

                                   5                     (a) In any action brought for the nonpayment of wages [or] fringe
                                                         benefits … the court shall award reasonable attorney’s fees and costs
                                   6                     to the prevailing party if any party to the action requests attorneys’
                                                         fees and costs upon the initiation of the action.
                                   7
                                       (emphasis added). The statute’s language is mandatory: when an employer withholds earned
                                   8
                                       wages, the court “shall award” reasonable attorney’s fees and costs. Plaintiff’s counsel attached
                                   9
                                       timesheets and invoices. Banchero Decl., Ex. Q, R. The hourly rates appear reasonable (rates of
                                  10
                                       $195 per hours for a paralegal to $645 for a partner). Id. The Banchero Law Firm kept detailed,
                                  11
                                       contemporary time records for the work its attorneys performed. Id. The time records are set
                                  12
Northern District of California




                                       forth chronologically, and the work is summarized and explained. The hourly rates for the firm’s
 United States District Court




                                  13
                                       lawyers are reasonable, the work performed appears to have been reasonable, and the Court will
                                  14
                                       grant the request for the above attorneys’ fees and costs.
                                  15
                                                  MOTION TO SEAL
                                  16
                                                  Plaintiff has also filed an administrative motion to seal (“Motion to Seal,” Dkt. No. 48),
                                  17
                                       which seeks to seal declarations from two non-party corporations relating to the value of AzGen’s
                                  18
                                       investments, as well as two sections of the Motion. Quarrio Corporation (Dkt. No. 49) and CEEK
                                  19
                                       VR, Inc. (Dkt. No. 51) filed declarations in support of the Motion to Seal.
                                  20
                                                  Quarrio’s declaration pertains to certain details of an agreement between Quarrio and
                                  21
                                       AzGen in which Quarrio agreed to issue and AzGen agreed to purchase convertible promissory
                                  22
                                       notes, including highly sensitive financial information. Dkt. No. 49 ¶ 3. Quarrio’s declaration
                                  23
                                       also contains information regarding a venture involving Quarrio and AzGen. Id. The information
                                  24
                                       provided in Quarrio’s declaration is not available to the public and, if disclosed to the public,
                                  25
                                       would inflict harm by giving Quarrio’s competitors, and future prospective investors, confidential
                                  26
                                  27
                                       5
                                  28    Because the Court declines to grant any value for the shares at this time, for the avoidance of
                                       doubt, the Court declines to enter prejudgment interest on any stock award or valuation.
                                                                                       17
                                         Case 4:18-cv-07503-HSG Document 59 Filed 05/21/20 Page 18 of 18




                                   1   business and financial information. Id. ¶ 4

                                   2          CEEK’s declaration similarly contains sensitive financial and business information of

                                   3   CEEK. Dkt. No. 51 ¶ 3. This information includes confidential details regarding CEEK’s equity

                                   4   financing, shareholder equity, and future business plans. Id. CEEK treats this information as

                                   5   confidential and does not make this information available publicly during the normal course of its

                                   6   business. Id. CEEK views this information as commercially sensitive and believes that the

                                   7   release of this information to the public would harm CEEK’s competitive standing. Id.

                                   8          Given the sensitive and confidential nature of the information contained in Quarrio and

                                   9   CEEK’s declarations, and the substantial likelihood of harm if that information is publicly

                                  10   released, the requests that these declarations are sealed satisfied the compelling reasons standard,

                                  11   and the Motion to Seal is GRANTED. See Phillips ex rel. Estates of Byrd v. Gen. Motors Corp.,

                                  12   307 F.3d 1206, 1210–11 (9th Cir. 2002); see also Fed. R. Civ. P. 26(c).
Northern District of California
 United States District Court




                                  13          CONCLUSION
                                  14          For the foregoing reason, the Court GRANTS the Motion in part and DENIES it in part as

                                  15   follows: Plaintiff is entitled to wages, travel expenses, waiting time penalty, and the bonus in the

                                  16   amount of $200,034.72 plus prejudgment interest. The Court also awards $180,625.50 in

                                  17   attorneys’ fees and costs in the amount of $1,506.40. The Court declines to award any value for

                                  18   the shares. The Court also GRANTS the Motion to Seal. Plaintiff is DIRECTED to submit a

                                  19   short proposed form judgment of no more than four (4) pages consistent with this Order by May

                                  20   29, 2020.

                                  21

                                  22

                                  23          IT IS SO ORDERED.

                                  24   Dated: 5/21/2020

                                  25                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  26                                                    United States District Judge
                                  27

                                  28
                                                                                        18
